Case 2:20-mj-00280-VCF Document 2 Filed 02/05/21 Page 1 of 3




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:20-mj-00280-VCF Document 2 Filed 02/05/21 Page 2 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                Case No. 2:20-mj-00280-VCF
10   STATES OF AMERICA FOR AN ORDER
     AUTHORIZING THE CONTINUED USE                            GOVERNMENT’S MOTION TO
11   OF A PEN REGISTER, TRAP AND                              UNSEAL CASE
     TRACE DEVICE AND CALLER
12   IDENTIFICATION SERVICE, AND
     AUTHORIZING RELEASE OF
13   SUBSCRIBER INFORMATION, CELL
     SITE INFORMATION AND FOR A GPS
14   TRACKING WARRANT ON CELLULAR
     TELEPHONE NUMBER 702-542-5929
15

16         The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

17   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectlly moves

18   this Court for an Order to UNSEAL the instant case.

19   DATED this 1st day of February, 2021.

20                                            Respectfully,

21                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
22
                                              /s/ Allison Reese
23                                            ______________________________
                                              ALLISON REESE
24                                            Assistant United States Attorney
             Case 2:20-mj-00280-VCF Document 2 Filed 02/05/21 Page 3 of 3




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                       Case No. 2:20-mj-00280-VCF
4    STATES OF AMERICA FOR AN ORDER
     AUTHORIZING THE CONTINUED USE                   ORDER TO UNSEAL CASE
5    OF A PEN REGISTER, TRAP AND
     TRACE DEVICE AND CALLER
6    IDENTIFICATION SERVICE, AND
     AUTHORIZING RELEASE OF
7    SUBSCRIBER INFORMATION, CELL
     SITE INFORMATION AND FOR A GPS
8    TRACKING WARRANT ON CELLULAR
     TELEPHONE NUMBER 702-542-5929
9

10         Based on the Motion of the Government, and good cause appearing therefore,

11   IT IS HEREBY ORDERED that the instant is unsealed.

12         DATED this 5th day of February, 2021.

13

14                                                 _______________________________________
                                                   HON. CAM FERENBACH
15                                                 United States Magistrate Judge

16

17

18

19

20

21

22

23

24
                                              2
